IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,697


EX PARTE BRANDON SCOTT BLASDELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-11-11972-CR IN THE 9TH DISTRICT COURT

FROM MONTGOMERY COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to thirty years' imprisonment.  The Ninth Court of Appeals affirmed his
conviction. Blasdell v. State, No. 09-09-00286-CR (Tex. App.-Beaumont, October 6, 2010).  
	Applicant contends that his appellate counsel failed to timely notify Applicant that his
conviction had been affirmed. 
	Appellate counsel filed an affidavit with the trial court stating that due to a change in offices,
she cannot provide proof that Applicant received notice that his appeal was affirmed.  Based on that
affidavit, the trial court has entered findings of fact and conclusions of law that Applicant should be
allowed to file an out-of-time petition for discretionary review.  The trial court recommends that
relief be granted.  Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2003).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Ninth Court of Appeals in Cause No. 09-09-00826-CR that affirmed his conviction
in Case No. 07-11-11972-CR from the 9th Judicial District Court of Montgomery County.  Applicant
shall file his petition for discretionary review with this Court within 30 days of the date on which
this Court's mandate issues.
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: November 23, 2011
Do not publish